Citation Nr: 0933458	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued a 30 percent evaluation 
for service-connected anxiety neurosis.  

In September 2008, the Board remanded the issue for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter has been returned to the Board for appellate 
review.  

In a July 2009 rating decision, the rating assigned for 
anxiety neurosis was increased to 50 percent, effective 
September 22, 2005.  Despite the increased rating granted by 
the RO, the Veteran's appeal remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDING OF FACT

The Veteran's anxiety neurosis does not cause occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected anxiety neurosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2008).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection was initially granted for anxiety 
neurosis, competent, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400, with a 10 percent evaluation effective 
November 29, 1972.  See February 1974 rating decision.  In a 
January 2006 rating decision, the RO recharacterized the 
disability as anxiety neurosis and increased the rating 
assigned to 30 percent, effective September 22, 2005, the 
date on which the Veteran's claim for increased rating was 
received.  As noted above, the rating was subsequently 
increased again to 50 percent, also effective September 22, 
2005.  See July 2009 rating decision.  The Veteran now seeks 
an increased rating.  See August 2006 NOD; February 2007 VA 
Form 9.  

Pursuant to the General Rating Formula for Mental Disorders, 
a 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Veteran underwent a VA examination in December 2005, at 
which time he reported that although he had maintained 
employment, his symptoms had gotten progressively worse so as 
to include bruxism, continued nightmares, increasing 
isolative behavior, increasing irritability, and visual 
hallucinations (images of people not really there).  He 
indicated that the primary problem that drove him to seek 
help was his "inability to make love to his wife."  The 
Veteran reported that the physicians who had examined him 
about this problem ruled out any physiological basis for the 
problem and had told him it was primarily emotional.  

The Veteran indicated that he had had trouble sleeping for 35 
years and that his sleeping problem involved chronic insomnia 
and persistent nightmares.  Current symptoms were reported to 
include high anxiety, insomnia, a sense of worthlessness and 
hopelessness, and panic attacks.  The symptoms described were 
reported to occur constantly.  The examiner indicated that 
the Veteran's ability to perform daily functions during 
remission/partial remission was minimal in that the Veteran 
stated the lack of sleep was especially bothersome and he was 
finding himself withdrawing more and more from others.  

The examiner noted that the Veteran had been receiving 
Cymbalta since 2005 for treatment of his psychiatric 
condition.  The response had been minimal and his condition 
was the same.  There were no side effects.  The Veteran still 
required continuous treatment to control his condition 
because he continued to suffer from symptoms of anxiety and 
depression.  The Veteran denied receiving psychotherapy 
within the past year or being admitted to a hospital for 
psychiatric reasons.  He also denied any emergency room 
visits for his psychiatric problem.  

The Veteran reported being employed as an aircraft mechanic, 
a job he had held since 1985.  He indicated that the 
relationship with his supervisor was poor and that the 
relationship with his co-workers was fair.  The Veteran 
denied losing any time from work.  

Mental status examination revealed that the Veteran was 
considered a reliable historian.  Orientation was within 
normal limits; appearance, hygiene and behavior were 
appropriate; affect and mood were abnormal with depressed 
mood, although depression did not affect his ability to 
function independently and effectively; and communication and 
speech were within normal limits.  The Veteran reported 
having panic attacks as often as two times per year, which he 
indicated lasted approximately 10 minutes and made him feel 
like he was going to have a heart attack, "but they check me 
out and I'm ok."  There was no delusion history present and 
at the time of examination, no delusion observed.  
Hallucination history was present intermittently, including 
visual hallucinations of "images of men walking down the 
hall of my house." At the time of examination, there were no 
hallucinations observed.  Obsessional rituals were absent.  
Thought processes were appropriate, judgment was not 
impaired, and abstract thinking was normal.  The examiner 
reported that the Veteran's memory was impaired to a mild 
degree due to forgetting names, directions and recent events, 
and also indicated that there were passive thoughts of death 
because the Veteran thought he would be better off dead.  The 
Veteran denied an intent to harm himself and homicidal 
ideation was absent.  

The examiner provided Axis I diagnoses of dysthymic disorder 
and recurrent, mild major depressive disorder.  The examiner 
reported that the symptoms of each mental disorder could be 
delineated from each other and that the Veteran had suffered 
from chronic depression for years that met the criteria for 
dysthymic disorder.  In addition, due to his difficulty with 
erectile dysfunction, the Veteran was experiencing a co-
morbid major depressive disorder, single episode.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
The examiner reported that the Veteran believed he was 
"headed down hill" and needed some help.  The examiner 
found him mentally capable of managing benefit payments in 
his own best interest.  Mentally, the Veteran occasionally 
had some interference in performing activities of daily 
living because of depressed and anxious mood.  He was noted 
to have difficulty in establishing and maintaining effective 
work and social relationships because of mood disorder.  The 
examiner concluded by reporting that the Veteran had no 
difficulty understanding commands and appeared to pose no 
threat of persistent danger or injury to himself or others.  

In a letter dated July 31, 2006, Dr. W.R. Reid reported that 
he had seen the Veteran in his office on that date for the 
purpose of a psychiatric examination.  The Veteran reported 
that he was chronically depressed with symptoms of loss of 
interest, lack of energy, no libido, and periodic suicidal 
thoughts.  He indicated that he could not sleep at all, 
describing it as trouble getting to sleep and then frequently 
awakening.  The Veteran also reported nightmares almost every 
night and indicated using a CPAP machine without being able 
to get a restful night sleep, awakening very tired the next 
morning.  Dr. Reid also indicated that the Veteran was having 
increasing anxiety and irritability and could not deal with 
people in an effective way.  He avoided people and crowds and 
stated that he could not even go to church anymore.  Dr. Reid 
also reported that the Veteran had impairment of 
concentration, attention span and motivation and could not 
work effectively because he simply could not complete any 
task.  All of these symptoms were noted to be increasing in 
severity, and the Veteran indicated that he was not going to 
be able to continuing working for much longer.  

Dr. Reid reported that the Veteran was taking psychiatric 
medications called Effexor and Vistaril.  On mental status 
examination, the Veteran related in a very withdrawn and 
depressed manner.  He was also quite anxious and reported 
periodic thoughts of suicide.  Orientation was intact in all 
spheres but there was definite impairment of memory, 
concentration and attention span.  Dr. Reid indicated that 
the Veteran was barely able to function on the job.  The 
Veteran reported that his psychiatric medications for 
depression and anxiety had not been very effective.  General 
intelligence appeared to be average by cursory examination.  
Dr. Reid's final diagnosis was major depressive disorder, 
chronic, severe, with periodic suicidal ideation.  He also 
reported that the Veteran had considerable anxiety and 
irritability, which were getting worse.  The Veteran was 
found to be unable to establish or maintain effective 
relationships.  It was Dr. Reid's opinion that the Veteran 
was severely disabled in the neighborhood of 70 to 100 
percent and that he needed continuing psychiatric treatment, 
counseling and medications.  The Veteran's overall prognosis 
was poor.  

VA treatment records dated between November 2005 and March 
2006 have been associated with the claims folder.  In 
November 2005, the Veteran was seen with a chief complaint of 
depression, at which time he reported a long history of 
depression and "neurosis," which he stated was also anxiety 
with mood swings, anger problems and sexual dysfunction.  He 
indicated that he had seen a psychiatrist 35 years ago but 
had been cared for by his family physician since that time.  
The Veteran reported that he thought about suicide daily for 
the last 2 years but was noncommittal about a plan, saying he 
did not know.  He indicated that he had tried to deal with it 
own for 30 years but the erectile dysfunction (ED) had driven 
him for help.  On physical examination, the Veteran did not 
appear depressed in affect.  In pertinent part, an impression 
of depression was made.  See history and physical examination 
note.  

In December 2005, the Veteran was seen for a 50 minute 
diagnostic interview for the first time.  He presented with 
chronic depression on and off for the past 30 years and 
reported that his depressive episodes would last more than 2 
weeks.  They were associated with hopelessness, helplessness, 
anhedonia, suicidal ideation (SI), poor concentration, 
increase in appetite and weight gain, and insomnia.  The 
Veteran denied any history of suicide attempt and denied any 
SI or homicidal ideation (HI) at that time.  He indicated 
that he was taking Cymbalta but continued to be depressed.  A 
sexual problem was noted to be part of the reason the Veteran 
was so depressed - he indicated that he had no sexual desire 
and that his poor sexual relationship with his wife was part 
of the reason that he was depressed.  The Veteran also 
reported a problem with his temper in that he would get upset 
and yell at his wife.  He indicated that it was all his fault 
and that his wife did not deserve to be shouted at.  The 
Veteran denied any history of violent behavior and indicated 
that he did not hit his wife.  He also denied any history of 
hypomania or mania, and the abuse of illicit drugs or 
alcohol.  The Veteran reported a problem with short term 
memory in the past two to three years.  There was no previous 
psychiatric inpatient history but it was noted that the 
Veteran had received outpatient psychiatric treatment by his 
private primary care provider (PCP).  

The Veteran was casually dressed, well-groomed, and alert and 
oriented to person, place, time and situation.  He was 
anxious and depressed in mood congruent to his affect.  
Speech was coherent and goal-directed, thoughts were 
organized, and the Veteran denied any SI or HI.  He also 
denied auditory or visual hallucination (AVH) or delusion, 
though he did indicate that he had been seeing things in the 
past, such as seeing shadows and the silhouette of a person 
moving away from him.  Axis I diagnoses of recurrent major 
depressive disorder and anxiety disorder, not otherwise 
specified (NOS), per history, were made.  A GAF score of 
55/65 was assigned.  The examiner recommended that the 
Veteran receive psychotherapy for his depression, anxiety and 
anger.  See mental health note.  

The Veteran received 50 minutes of psychotherapy in January 
2006, at which time his mood was euthymic and he reported 
that he was doing well overall but continued to have some 
problems with anxiety or "nervous energy."  He was 
uncertain as to why and the possibility that it might be a 
side effect from Welbutrin was discussed.  The Veteran 
indicated he was reluctant to change medications as Welbutrin 
has made such a difference in his depression, which appeared 
to have virtually vanished at that point.  Overall, his tone 
was positive and he remained engaged in the therapeutic 
process.  See id.  

The Veteran received another 20 minutes of psychotherapy with 
medication management as a walk-in that same month.  He 
reported that he had taken Prozac for a couple of doses and 
had had a reaction.  He went to the hospital and was an 
inpatient for four days.  Since then, the Veteran reported 
that he had been very anxious.  Objective examination 
revealed that the Veteran was neatly groomed and anxious, but 
not psychotic or hypomanic.  See id.  

In February 2006, the Veteran was seen for a 45 minute 
individual psychotherapy appointment, at which time he was 
euthymic overall.  He reported that he was uncomfortable with 
his level of self-disclosure in his last session.  Home life 
was reported to be stable, although the Veteran reported that 
he had not had much energy.  The session was kept at a 
friendly level and was less threatening.  The Veteran was 
more relaxed and friendly.  A subsequent 20 minute 
psychotherapy with medication management session that same 
month revealed that the Veteran's anxiety had improved since 
he had been taking hydroxyzine, but he indicated that he was 
very tired all the time, which he did not realize was most 
likely an effect of the hydroxyzine.  Objective examination 
revealed that the Veteran was pleasant, neatly groomed, and 
not anxious.  The examiner noted some improvement.  See id.  

The Veteran was seen twice by mental health in March 2006.  
During the first appointment, the Veteran reported being more 
depressed since being off Welbutrin.  His mood was depressed 
though speech was coherent and goal-directed.  Thoughts were 
organized, the Veteran denied SI or HI, and no psychosis was 
noted.  The assessment made was recurrent major depressive 
disorder and anxiety disorder, NOS, per history.  During the 
second visit, the Veteran was somewhat dysphoric, although 
nowhere near as he was when he came into the clinic.  His 
depression appeared to be centered on some ongoing health 
challenges and he was noted to be having various tests in an 
effort for doctors to determine what was going on.  The 
Veteran also reported a continued diminished interest in sex, 
although he was functioning okay physically.  He was 
uncertain why, but indicated that it appeared he might be 
preoccupied with aging and the other health concerns.  The 
Veteran remained a bit guarded during the session as he was 
uncomfortable with self-disclosure.  See id.  

The Veteran underwent a VA compensation and pension (C&P) 
mental disorders examination in April 2009, at which time his 
claims folder and medical records were reviewed.  It was 
noted that the Veteran had not received individual therapy 
since 2006.  Current treatment in the form of anti-depressant 
and anti-anxiety medications was reported.  The Veteran 
reported that he was able to cope, but not well.  Psychiatric 
examination revealed that the Veteran was appropriately 
dressed.  Psychomotor activity was unremarkable; speech was 
hesitant; attitude toward the examiner was indifferent; 
affect was blunted; and mood was anxious and dysphoric.  The 
examiner reported an attention disturbance in the form of a 
short attention span; the Veteran was also unable to spell a 
word forward and backward, which revealed a working memory 
impairment.  

The Veteran was intact to person, time and place and thought 
process was unremarkable.  The examiner reported that thought 
content included SI and HI, that delusions were persecutory, 
and that intelligence was average.  It was also noted that 
the Veteran understood the outcome of his behavior and 
partially understood that he had a problem.  The Veteran 
reported having a sleep impairment and indicated that he had 
persistent auditory and visual hallucinations.  He also 
indicated that he exhibited inappropriate behavior in that he 
was getting irritable all the time and had a short fuse.  The 
Veteran reported an incident of road rage several weeks prior 
after being hit by a group of guys.  He indicated that he had 
chased them down and ran them off the road.  

The Veteran reported obsessive/ritualistic behavior in the 
form of driving around two or three times to see if he shut 
the garage door, which the examiner indicated appeared more 
related to memory.  The Veteran also reported panic attacks 
about three or four per day for the last year to year and 
one-half.  The examiner indicated that this did not appear 
consistent with reports in the medical records.  The Veteran 
also reported passive homicidal thoughts without plan or 
intent and daily suicidal thoughts without plan or intent.  
Impulse control was noted to be poor and the Veteran reported 
additional episodes of violence beyond the road rage 
incident, but was unwilling to disclose the details.  

The examiner reported that the Veteran was able to maintain 
minimal personal hygiene and that there were no problems with 
activities of daily living.  Remote, recent and immediate 
memory were all noted to be mildly impaired.  Examples given 
by the Veteran included forgetting whether he had shut the 
garage door or set alarms and he also indicated that he was 
beginning to forget his zip code.  

The Veteran was administered the Personality Assessment 
Inventory (PAI) to assess his current psychological 
functioning.  The examiner reported that the Veteran's PAI 
was valid with a likely "cry for help" presentation on 
validity indicators.  His PAI was consistent with generalized 
anxiety disorder (severe) and schizoaffective disorder 
symptoms.  The examiner also indicated that the Veteran had 
elevation on the scale measuring borderline personality 
disorder.  Following mental competency examination, the 
Veteran was found capable of managing his financial affairs.  

The Veteran reported that he was currently employed full-time 
as an airplane mechanic, where he had been employed for the 
past 10 to 20 years.  He indicated that he had lost about 20 
days of work during the prior year because he "couldn't 
go."  He also reported that another 35 days of vacation time 
had been taken away from him because of his inability to go 
to work due to anxiety.  Problems related to occupational 
functioning were noted to include increased absenteeism and 
poor social interaction.  The Veteran reported that he became 
aggravated around people and that he was having trouble 
completing things he had been doing for years due to the fact 
that his attention to details was not as good as it had been 
before.  

Axis I diagnoses of generalized anxiety disorder and 
schizoaffective disorder were made.  The examiner indicated 
that the Veteran was evidencing symptoms consistent with a 
schizoaffective disorder, to include depressed mood with 
suicidal ideations, fatigue, hopelessness, irritability, and 
auditory and visual hallucinations (persistent per veteran in 
absence of depressed mood at times).  The Veteran's symptoms 
of anxiety included nervousness, decreased concentration, 
restlessness, muscle tension and sleep disturbances (worried 
ruminations).  A GAF score of 48 was assigned.  

The examiner reported that the Veteran continued to meet the 
criteria for generalized anxiety disorder with symptoms of 
apprehensive expectation, worried ruminations that are 
difficult to control, restlessness, easy fatigue, muscle 
tension, somatic complaints, and sleep disturbances.  The 
Veteran also reported and was noted to be on medication for 
panic attacks.  He indicated having several panic attacks per 
day and that they had increased in duration and frequency in 
the last year and one-half.  The examiner again noted that 
this was not consistent with treatment notes, which revealed 
that the Veteran's panic attacks appeared well-controlled 
with medication.  In addition to the Veteran's anxiety 
disorder, the examiner reported that testing and clinical 
interview suggested a schizoaffective disorder.  The Veteran 
had also been treated and reported depression and perceptual 
disturbances (aural and visual hallucinations) for years.  
This had contributed to the Veteran's poor social and 
interpersonal functioning in addition to his anxiety and 
included paranoid ideations.

Overall, the Veteran was noted to be presenting with a 
decline in his functioning related to his anxiety and 
schizoaffective symptoms.  He reported increased absences at 
work and having to take vacation days and unpaid days due to 
mental health issues.  When at work, the Veteran had 
decreased productivity due to checking and rechecking work 
due to memory and concentration problems.  The Veteran was 
also noted to isolate socially due to anxiety, which had 
limited his social relationships significantly.  The examiner 
did not find total occupational and social impairment due to 
mental disorder signs and symptoms but did find reduced 
reliability and productivity, as described more fully before.  
One additional comment was that the Veteran reported not 
having friends due to social withdrawal related to anxiety.  

The evidence of record does not support the assignment of a 
rating in excess of 50 percent for anxiety neurosis.  The 
Board acknowledges the GAF scores assigned to the Veteran 
throughout the appeal period have ranged between 48 and 65.  
A GAF of 41 to 50 represents serious symptoms or any serious 
impairment in social, occupational or school functioning.  A 
GAF of 51 to 60 represents moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  A 
GAF of 61 to 70 represents some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  A GAF 
score generally reflects an examiner's finding as to the 
Veteran's functioning score on that day and, like an 
examiner's assessment of the severity of a condition, is not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2008).  

In this case, the subjective symptoms exhibited by the 
Veteran include isolative behavior; irritability; visual 
hallucinations; insomnia; persistent nightmares; high 
anxiety; a sense of worthlessness and hopelessness; loss of 
interest; lack of energy; loss of libido; impaired 
concentration and memory; mood swings; and anhedonia.  The 
Veteran has also reported recent impaired impulse control, 
recent suicidal ideation, and difficulty establishing and 
maintaining effective relationships.  The Board notes, 
however, that the Veteran refused to elaborate on recent 
episodes of violence and that his suicidal ideation was 
consistently referred to as periodic until the April 2009 VA 
examination.

Although the Veteran does exhibit the subjective symptoms 
discussed above, and even taking into consideration the fact 
that his suicidal ideation may have increased, there is no 
evidence of such symptoms as obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances.  And while the Board 
acknowledges the Veteran's reports of near-continuous panic 
attacks, the April 2009 VA examiner noted that this appeared 
inconsistent with the medical reports of record.  The Board 
also notes that the Veteran has been married for many years 
to the same woman and has been able to maintain consistent 
employment with the same company for a lengthy period of 
time, despite problems with his supervisor and co-workers, as 
reported.  For all these reasons, a rating in excess of 50 
percent for anxiety neurosis is not warranted, as the 
evidence of record does not more nearly approximate the 
criteria for the next higher rating.  

The rating schedule represent, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's anxiety neurosis 
cause impairment in occupational and social functioning, but 
such impairment is contemplated by the rating criteria and 
the Board finds that the rating criteria reasonably describe 
the Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Board acknowledges that the Veteran was not provided with 
proper notice prior to the issuance of the January 2006 
rating decision that is the subject of this appeal.  His 
claim, however, was remanded in order to effectuate 
compliance with the duties to notify and assist and the 
Veteran was subsequently advised of the evidence needed to 
substantiate a claim for increased rating and of his and VA's 
respective duties in obtaining evidence.  See September 2008 
letter.  This letter also notified the Veteran that 
disabilities are rated on the basis of diagnostic codes, and 
depending on the disability involved, a rating from 0 percent 
to as much as 100 percent would be assigned.  He was also 
provided with examples of the types of evidence that he 
should inform VA about or provide, including medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability and the effect that worsening had on his 
employment and daily life.  

Although the Veteran was not provided pre-adjudicatory notice 
of the diagnostic code under which his disability is rated, 
there is no prejudice because he was provided with notice of 
the schedule for rating mental disorders found at 38 C.F.R. 
§ 4.130 in the February 2007 statement of the case (SOC).  
Therefore, a reasonable person could be expected to 
understand what was needed.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The claim was readjudicated in a 
July 2009 supplemental SOC (SSOC).  

The Board finds that any pre-adjudicatory § 5103(a) notice 
error is non-prejudicial in light of the post-adjudicatory 
notice and opportunity provided to develop the case during 
the extensive appellate proceedings.  See Vazquez-Flores, 22 
Vet. App. at 47-49.  Accordingly, the duty to notify has been 
fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the Veteran's VA treatment records have been obtained 
and he was afforded several appropriate VA examinations in 
connection with his claim.  The Board does note that VA 
records indicate that the Veteran received treatment for his 
psychiatric disorder from a private physician.  The Veteran, 
however, has never provided any information regarding private 
treatment, despite requests made in letters dated October 
2005, March 2007 and September 2008.  The duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  As such, the Board finds not prejudice in proceeding 
without obtaining these records.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating in excess of 50 percent for anxiety neurosis is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


